Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 

Regarding 103 rejection, applicant argued in page 8 for independent claims 1and 13 that “In particular, the Examiner has acknowledged that Berg is silent about a stress release structure covering the side surface of the magnetoresistor. In addition, the Examiner referred to the passivation layer 138 in FIG. 5 of Berg (reproduced below) as the alleged passivation layer and referred to the cap layer 128 in FIG. 5 of Berg as the alleged electrical connection structure”. Examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Berg teaches substrate 112 has dielectric layer (See [0045]) is a stress release structure with magnetoresistor 110 in fig. 3-Fig. 5 (Note: specification para [0028] of claimed invention mentioned that dielectric layer is stress releasing layer).

Berg is silent about stress release structure covering a side surface of the magnetoresistor.

Kao teaches a stress release structure (dielectric layer 25 in Fig. 5 See [0038]) covering a side surface of the magnetoresistor (25 covering side surface of GMR 18, 17 13, 14, 15 in Fig. 5; See [0036]).
Therefore, Berg in view of Kao teaches a stress release structure covering the side surface of the magnetoresistor.

Berg teaches cap layer 128 with metallization layer connects magnetoresistor 110 in Fig. 3-Fig. 5 to outside world (See [0096]). 
Therefore, Berg teaches cap layer with metallization layer is electrical connection structure.

In page 9, applicant argued that “However, Berg in paragraph [0083] discloses “forming a substantially antireflective cap layer 128 over the antiferromagnetic layer provides an insulating or highly resistive layer at top of the GMR stack.” In other words, the cap layer 128 of Berg is an insulating or highly resistive layer, which cannot be used as an electrical connection structure”. Examiner respectfully disagrees.
Berg teaches cap layer 128 with metallization layer connects magnetoresistor 110 to outside world in Fig. 3-Fig. 5. Therefore, cap layer with metallization layer is electrical connection structure (See [0096], [0088]-[0094]).
Therefore, rejection stands.
In page 9, applicant argued that “Therefore, Berg fails to disclose the features “a stress release structure covering a side surface of the magnetoresistor’ and “an electrical connection structure disposed over the magnetoresistor’ as recited in claim 1 (and similar recitation set forth in claim 13), let alone the feature “a passivation layer disposed over the electrical connection structure and the stress release structure” as recited in claim 1 (and similar recitation set forth in claim 13)”. Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Berg teaches cap layer with metallization layer is electrical connection structure (See [0096]) and substrate 112 has dielectric layer is stress release structure with magnetoresistor 110 in fig. 3-Fig. 5 (Note: specification para [0028] of claimed invention mentioned that dielectric layer is stress releasing layer).
 Berg is silent about stress release structure covering a side surface of the magnetoresistor.
Kao teaches a stress release structure (dielectric layer 25 in Fig. 5 See [0038]) covering a side surface of the magnetoresistor (25 covering side surface of GMR 18, 17 13, 14, 15 in Fig. 5; See [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Berg by using a stress release structure covering a side surface of the magnetoresistor, as taught by Kao in order to improve design tolerance (Kao, abstract).
Therefore, rejection stands.
In page 9, applicant argued that “the Examiner referred to the dielectric layer 25 in FIG. 5 of Kao (reproduced below) as the alleged stress release structure. However, Kao fails to disclose a passivation layer, let alone the feature “a passivation layer disposed over the electrical connection structure and the stress release structure” as 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Berg teaches passivation layer disposed over the electrical connection structure and the substrate with dielectric (passivation layer 138 is disposed over electrical connection structure 128 and stress release structure substrate 112 in Fig. 5) (Note: specification para [0028] of claimed invention mentioned that dielectric layer is stress releasing layer).
Therefore, Berg  teaches a passivation layer disposed over the electrical connection structure and the stress release structure as recited in claims 1 and 13.
Therefore, rejection stands.
Therefore, applicant’s arguments regarding 103 rejection are not persuasive.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (Pub NO. 2004/0087037 A1; hereinafter Berg) in view of Kao et al (Pub NO. US 2005/0231856 A1; hereinafter Kao).

Regarding Claim 1, Berg teaches a magnetoresistive device (GMR device 200 in Fig. 5; See [0094]-[0100]), comprising:
 a magnetoresistor (GMR 110 in Fig. 5; See [0096]) disposed over a substrate (GMR 110 over substrate 112 in Fig. 5; See [0094]-[0096]); 
an electrical connection structure (metallization layer between CAP layer 128 and mask layer 130 with connecting GMR to the outside world in Fig. 3 and Fig. 5 and Fig. 5 is the fourth stage after Fig. 3; See [0096], [0088]-[0094]) disposed over the magnetoresistor (layer 128 over GMR 110 in Fig. 5); and 
a passivation layer (138 in Fig. 5; See [0096]) disposed over the electrical connection structure and the substrate structure (138 disposed over 128 and 112 in Fig. 5).

    PNG
    media_image1.png
    809
    938
    media_image1.png
    Greyscale

Berg teaches substrate has dielectric layer (See [0045]),
Berg is silent about a stress release structure covering a side surface of the magnetoresistor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Berg by using a stress release structure covering a side surface of the magnetoresistor, as taught by Kao in order to improve design tolerance (Kao, abstract).
Regarding Claim 2, Berg in view of Kao teaches the magnetoresistive device as claimed in claim 1. Kao further teaches wherein an inner side surface of the stress release structure facing the magnetoresistor extends upwardly beyond an upper surface of the magnetoresistor (inner surface of 25 extends upward in Fig. 5).
Regarding Claim 3, Berg in view of Kao teaches the magnetoresistive device as claimed in claim 1. Kao further teaches wherein the electrical connection structure (21 in Fig. 5; See [0038]) covers an outer side surface of the stress release structure facing away from the magnetoresistor (21 covers upper surface of 25 and 18 in fig. 5). 
Regarding Claim 4, Berg in view of Kao teaches the magnetoresistive device as claimed in claim 1. Kao further teaches wherein the stress release structure surrounds the magnetoresistor in a closed loop (25 surrounds 18, 17 in closed loop in Fig. 5).
Regarding Claim 5, Berg in view of Kao teaches the magnetoresistive device as claimed in claim 1. Kao further teaches  wherein the stress release structure (25 in Fig. 5) comprises: 


    PNG
    media_image2.png
    800
    915
    media_image2.png
    Greyscale

Regarding Claim 11, Berg in view of Kao teaches the magnetoresistive device as claimed in claim . Berg further teaches wherein the stress release structure is made of silicon oxide, silicon nitride or silicon oxynitride (See [0046]).
Regarding Claim 13, Berg teaches a method for forming a magnetoresistive device (GMR device 200 in Fig. 5; See [0094]-[0100]), comprising:
forming a magnetoresistor over a substrate (GMR 110 over substrate 112 in Fig. 5; See [0094]-[0096]);
 forming a dielectric material over the magnetoresistor (substrate 112 in Fig. 5 has dielectric material; See [0094]-[0096]));
forming an electrical connection structure (metallization layer between CAP layer 128 and mask layer 130 with connecting GMR to the outside world in Fig. 3 and Fig. 5; See [0096 in Fig. 5) over the magnetoresistor; and 
forming a passivation layer (138 in Fig. 5; See [0096]) covering the electrical connection structure and stress release structure (138 disposed over electrical connection structure 128 and substrate with dielectric 112 in Fig. 5 and it is interpreted dielectric as stress release layer) (Note: specification para [0028] of claimed invention mentioned that dielectric layer is stress releasing layer). 

    PNG
    media_image1.png
    809
    938
    media_image1.png
    Greyscale

Berg is silent about etching the dielectric material to form a stress release structure surrounding a side surface of the magnetoresistor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Berg by etching the dielectric material to form a stress release structure surrounding a side surface of the magnetoresistor, as taught by Kao in order to improve design tolerance (Kao, abstract).

 Regarding Claim 14, Berg in view of Kao teaches the method as claimed in claim 13. Kao further teaches wherein: the dielectric material is etched until an upper surface of the substrate is exposed (25 is etched until the whole structure in fig. 5 is exposed); 
the electrical connection structure (21 in Fig. 5; See [0038])  extends laterally beyond an outer side surface of the stress release structure facing away from the magnetoresistor (21 extends upper surface of 25 and 18 in fig. 5).
Regarding Claim 15, Berg in view of Kao teaches the method as claimed in claim 13. Kao further teaches wherein the dielectric material (25 in Fig. 5) comprises: 
a flat portion extending over the substrate (22 in Fig. 5 is considered as substrate); and 
a protruding portion protruding over the flat portion and covering the magnetoresistor (See Fig. below).

    PNG
    media_image2.png
    800
    915
    media_image2.png
    Greyscale

Regarding Claim 17, Berg in view of Kao teaches the method as claimed in claim 13. Berg further teaches wherein forming the magnetoresistor (forming 110 in Fig. 5) comprises: 
forming a magnetoresistive material over the substrate (forming GMR 110 over “BULK SUBSTRATE” in Fig. 5); 

performing a first patterning process on the protection material (form patterning process of 110 in Fig. 5; See [0035], [0091]) and the magnetoresistive material (form patterning process of GMR 110 in Fig. 5; See [0035], [0091]) to form a protection layer and the magnetoresistor respectively (See [0035],[0091]).

6.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Kao GUAN et al. (Pub NO. US 2017/0110404 A1; hereinafter Guan).
Regarding Claim 12, Berg in view of Kao teaches the magnetoresistive device as claimed in claim 1. Berg further teaches wherein the stress release structure surrounds the substrate (layer138 with dielectric surrounds substrate 112 in Fig. 5; See [0095]).
Berg in view of Kao is silent about substrate comprises a mesa.
Guan teaches substrate comprises a mesa (See [0009], [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Berg and Kao by using substrate comprises a mesa, as taught by Kao in order to trench MOSFET with self-aligned body contact with spacer (Guan, [0004]).
Regarding Claim 20, Berg in view of Kao teaches the method as claimed in claim 17. Berg further teaches wherein the first patterning process comprises:

Berg in view of Kao is silent about substrate comprises a mesa.
Guan teaches substrate comprises a mesa (See [0009], [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Berg and Kao by using substrate comprises a mesa, as taught by Kao in order to trench MOSFET with self-aligned body contact with spacer (Guan, [0004]).

Allowable Subject Matter

7.	Claims 6-10, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Regarding Claim 6, none of the prior art fairly teaches or suggests the magnetoresistive device as claimed in claim 1, “wherein the electrical connection structure comprises: 
a lower barrier layer, a metal bulk layer and an upper barrier layer sequentially stacked over the magnetoresistor”.
Because prior arts YI et al. (Pub NO. US 2018/0182810 A1), Malmhall et al. (Pub NO. US 2013/0244344 A1), EUNGYOON et al. (Pub NO. Us 2012/0187360 A1), Wunderlich et al. (Pub NO. US 2009/0016098 A1), Kondo et al. (Patent NO. US 8,644,057 B2), 
Therefore, claim 6 is allowable.

Claims 7-10 depend on claim 6, therefore claims 7-10 also have allowable subject matter.

9.	Regarding Claim 16, none of the prior art fairly teaches or suggests the method as claimed in claim 15, further comprising, before etching the dielectric material: 
forming a photoresist material over the dielectric material; and 
etching back the photoresist material thereby exposing the protruding portion of the dielectric material and leaving the photoresist material over the flat portion of the dielectric material, wherein the flat portion of the dielectric material remains on the substrate after etching the dielectric material.
10.	Regarding Claim 18, none of the prior art fairly teaches or suggests the method as claimed in claim 17, wherein forming the electrical connection structure comprises: 
depositing a first barrier material over the protection layer and the stress release structure; 
depositing a metal bulk material over the first barrier material;
depositing a second barrier material over the metal bulk material; 

performing a wet etching process on the first barrier material using the metal bulk layer as an etching mask to form a lower barrier layer. 
Claim 19 depends on claim 18, therefore claim 19 also have allowable subject matter.



Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858